DETAILED ACTION

Reasons for Allowance 

The following is an examiner’s statement of reasons for allowance: 1-21 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 14 are allowed see applicant’s remarks filed on 05/17/2022, appears to overcome the rejection.
However, upon further review and search, main Claims 1 and 14, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 14.
Specifically, claim 1, [i.e. “a proximity detection device that detects proximity of an object using a light emitting element and a light receiving element that receives reflected light of irradiation light from the light emitting element that is reflected by the object, the proximity detection device comprising: a first reflective member positioned near the light emitting element to reflect part of the irradiation light emitted from the light emitting element toward an area at which the irradiation light from the light emitting element does not sufficiently arrive; and a second reflective member positioned near the light receiving element to enable reception of the reflected light from the light emitting element by the light receiving element in a wide range, in order to optically detect the proximity of the object”],  contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 14. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 14 as amended.
Main Claim 14, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 1 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 14. Claims 2-13 and 15-21, which depend from claims 1 and 14, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677